MEMORANDUM **
Howard Ishmael Gerald, a native and citizen of Montserrat, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) order denying cancellation of removal.
We lack jurisdiction to review the IJ’s decision denying Gerald’s application for cancellation of removal based on the discretionary determination that the negative factors outweighed the positive factors in Gerald’s record. See 8 U.S.C. § 1252(a)(2)(B)(i); see also Gomez-Lopez v. Ashcroft, 393 F.3d 882, 884 (9th Cir. 2005) (noting that judicial review is precluded with respect to decisions that constitute an exercise of discretion).
Because we do not have jurisdiction over the discretionary denial of Gerald’s cancellation of removal application, we do not consider his challenge to the BIA’s streamlining procedure. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 855 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.